237 P.3d 667 (2010)
In the Matter of James F. STANLEY, Respondent.
No. 13143.
Supreme Court of Kansas.
August 23, 2010.

ORDER OF DISBARMENT
In a letter signed August 18, 2010, addressed to the Clerk of the Appellate Courts, respondent James F. Stanley, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2009 Kan. Ct. R. Annot. 353).
At the time the respondent surrendered his license, a panel hearing was pending on two complaints in accordance with Supreme Court Rule 211 (2009 Kan. Ct. R. Annot. 321). The complaints alleged that respondent violated Kansas Rules of Professional Conduct 1.1 (2009 Kan. Ct. R. Annot. 410) (competence); 1.3 (2009 Kan. Ct. R. Annot. 426) (diligence); 1.4 (2009 Kan. Ct. R. Annot. 443) (communication); 1.5(d) and (e) (2009 Kan. Ct. R. Annot. 460) (fees); 1.8(a) and (j) (2009 Kan. Ct. R. Annot. 483) (conflict of interest, acquiring interest in cause of action); 8.4 (2009 Kan. Ct. R. Annot. 602) (misconduct); and Supreme Court Rule 207 (2009 Kan. Ct. R. Annot. 303) (failure to cooperate with Disciplinary Administrator).
This court, having examined the files of the office of the Disciplinary Administrator, finds the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that James F. Stanley be and is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of James F. Stanley from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361).
For the Court
  /s/ Lawton R. Nuss
  Lawton R. Nuss
  Chief Justice
*668